Citation Nr: 0620786	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-14 566	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE


Whether the appellant's countable income is excessive for 
payment of nonservice connected pension benefits.

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypothyroidism will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office and Insurance Center (RO) that determined that the 
veteran was not eligible for nonservice connected pension 
benefits due to excessive income.  The veteran perfected an 
appeal on this issue.
A videoconference hearing was held in June 2006 before the 
undersigned Veterans Law Judge.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1943 to May 1946.

2.	During the June 2006 hearing before the Board, and prior 
to the promulgation of a decision in the appeal, the 
appellant withdrew on the record his substantive appeal 
concerning the issue of whether his countable income is 
excessive for payment of nonservice connected pension 
benefits.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of whether his countable 
income is excessive for payment of nonservice connected 
pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  Here, the 
appellant withdrew on the record at the June 2006 hearing his 
Substantive Appeal concerning the claim of whether his 
countable income is excessive for payment of nonservice 
connected pension benefits.  38 C.F.R. § 20.204(a)-(b).  
There remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


